Citation Nr: 0629678	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment of cost of unauthorized medical 
expenses for non-VA treatment from August 12-18, 2002.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran had active service from May 1971 to May 1973.

The Department of Veterans Affairs (VA) Medical Center (MC) 
in Shreveport, LA, has denied the veteran's request for 
payment of medical expenses on the basis that he had not been 
under VA care in the prior 24 months.

In February 2005, the appeal was remanded to the MC via the 
Appeals Management Center (AMC), in Washington, DC.  The 
action directed in the remand has been accomplished and the 
claim is again before the Board.  


FINDING OF FACT

At the time of receiving emergency treatment at non-VA 
facility from August 12-18, 2002, the record lacks evidence 
that the veteran had been in receipt of VA medical services 
within the 24-month period preceding the furnishing of such 
emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from August 12-18, 2002, have not been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

Three Health Insurance Claim Forms from the VAMC in 
Shreveport received in October 2002 show that the veteran was 
treated at Willis Knighton Medical Center by Ashok Kompelli, 
M.D., of Gastrointestinal Specialists, from August 12, 2002, 
through August 18, 2002.  The veteran seeks reimbursement for 
the cost of this treatment.  

Private treatment records from P. Michael Hines, M.D., show 
that the veteran was treated for an infected hemorrhoid in 
March 2002.  He was treated with Cipro.  In July 2002, he was 
treated for complaints of bloody diarrhea which began during 
a cruise to Italy and Spain the week earlier.  He reported he 
had lost about 20 pounds since February.  Again, he was 
treated with Cipro for diarrhea with bloody stool and 
instructed that he would be evaluated for occult stool.  His 
weight was 157 pounds.  

The veteran's sister in law has written a statement 
indicating that the veteran went to see the physician she 
worked for, Dr. Kompelli in August 2002, after he could not 
gain weight and had continuous diarrhea.  Treatment records 
confirm that he was treated by Dr. Kompelli, in Shreveport, 
LA, on August 12, 2002, and was admitted to Willis-Knighton 
Hospital with tachycardia brought on by severe dehydration.  
During the initial consultation, he complained of diarrhea 
for more than 20 times per day for the past month or so.  He 
reported a weight loss of 10 pounds.  His weight was 130 
pounds.  The diagnosis was severe dehydration, newly 
diagnosed diabetes mellitus, chronic diarrhea with positive 
Entamoeba coli, and anxiety.  Following a medical work up, 
the diagnosis was severe pancolitis.  

The veteran was seen and treated for colitis, fistula and 
chronic diarrhea at VAMC beginning September 17, 2002.  VA 
records show that appointment was made August 28, 2002.   
Prior to that time, the veteran had not been seen at the VAMC 
since January 1987. 

Laws and Regulations

Application of the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
should be considered prior to the merits of the appeal.  
However, it is noted that in Manning v. Principi, 16 Vet. 
App. 534 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA did not impact an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  As 
illustrated further below, the facts, or lack thereof, are 
undisputed in this case, and the only remaining issue 
concerns application of statutory law to these facts.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Analysis

At the outset, the veteran does not allege nor does it appear 
that he has a service-connected disability, and accordingly, 
there is no basis to establish entitlement to reimbursement 
under 38 C.F.R. § 17.120.

The veteran argues that, when he returned home from the 
cruise in July 2002, he contacted the VA in Bonham TX, to 
make an appointment to see a VA physician and was told he 
could not be seen there until October 3, 2002.  He 
essentially seeks an exception to the aforementioned 24 month 
requirement based on the fact that he was unable to get in to 
see a VA health care provider.  There is no VA record of that 
contact.  

Nonetheless, the crucial fact in this case is that at the 
time the emergency treatment was furnished for his diarrhea 
and colitis problems, the veteran had not received medical 
services under authority of 38 U.S.C.A. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment.  The preceding is a statutory requirement.

Even if the veteran tried to get an appointment at the VA 
hospital, and a VA hospital employee had scheduled him as he 
states, neither 38 U.S.C.A. § 1725 nor the implementing 
regulation, 38 C.F.R. §§ 17.1000-1002, provides an exception 
to the rule that to qualify for reimbursement the veteran had 
to have received VA medical services within the 24-month 
period preceding the furnishing of emergency treatment, and 
be enrolled in the VA health care system.  See generally 
Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 110 
S.Ct. 2465, 110 L.Ed 2d 387 (1990), for the proposition that 
"payments from the Federal Treasury are limited to those 
authorized by statute, and erroneous advice given by a 
Government employee to a benefit claimant cannot estop the 
Government from denying benefits otherwise permitted by 
law").

Even if the veteran was enrolled in the VA health care system 
for emergency care, the record would still have to show 
receipt of VA medical services within the 24-month period 
preceding the furnishing of emergency treatment.  In light of 
the law as it stands per Congress' sanction, there is no 
entitlement to the benefit sought on appeal.

The claim must be denied as lacking legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment from August 12, 2002, to August 18, 2002, 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


